                                          Case 3:20-cv-07109-WHO Document 34 Filed 03/31/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EUGENE FOOKSMAN,                                   Case No. 3:20-cv-07109-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER ADOPTING REPORT AND
                                                 v.                                         RECOMMENDATION IN PART,
                                   9
                                                                                            ENTERING DEFAULT JUDGMENT
                                  10     HUNTER ABRAMSON, et al.,
                                                                                            Re: Dkt. Nos. 25, 29
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Eugene Fooksman moved to enter default judgment against defendants Hunter

                                  14   Abramson and Cairn Capital Holdings, d/b/a The Cairn Companies, LLC, on February 16, 2021.

                                  15   Dkt. No. 25; see also Dkt. No. 22 (entry of default). Magistrate Judge Thomas S. Hixson issued a

                                  16   report and recommendation on March 11, 2021, requesting reassignment to a district judge and

                                  17   recommending that the motion be granted and damages and attorney’s fees be awarded. Report

                                  18   and Recommendation (“R&R”) [Dkt. No. 29]. No party has filed objections to the report and

                                  19   recommendation and the time for objecting has expired. See Fed. R. Civ. P. 72(b).

                                  20          I have reviewed the Complaint, exhibits, motion, and report and recommendation. I

                                  21   ADOPT IN PART Judge Hixon’s report and recommendation with respect to the entry of default

                                  22   judgment and its award of damages. For the reasons explained there, Fooksman’s motion for

                                  23   default judgment is GRANTED on the breach of contract claim and Fooksman is awarded

                                  24   $3,187,028 in damages. Judgment will be entered accordingly.

                                  25          I will, however, depart from the recommended award of attorney’s fees. The law governing

                                  26   this determination is discussed thoroughly in the report and recommendation. The contract at

                                  27   issue permits awards of attorney’s fees arising from suits over default on the loan up to five

                                  28   percent of the loan principal. See R&R at 15. Fooksman sought $43,852.95, which is less than
                                          Case 3:20-cv-07109-WHO Document 34 Filed 03/31/21 Page 2 of 3




                                   1   the five percent ceiling. Id.; Dkt. No. 25 at 22–23. Judge Hixson found the number of hours

                                   2   worked reasonable, and I agree for the reasons explained there. See R&R at 19–20. Where I

                                   3   disagree is this: Judge Hixson reduced the hourly rate that each attorney billed Fooksman by

                                   4   roughly half based on concerns that the rates were unreasonable given prevailing market rates.

                                   5   See id. at 16–19. I will increase this rate award, though not to the full amount originally

                                   6   requested.

                                   7          Three lawyers worked on the matter, all at Cooley LLP. Id. at 17. Amanda Main is a

                                   8   partner whose 2020 billing rate was $1,040; Alexander Galicki is an associate whose 2020 billing

                                   9   rate was $875; Robert Eisenbach “offered advice” for less than one hour at a rate of $1,270. Id.

                                  10   (citing Declaration of Amanda Main [Dkt. No. 25-1]). Beginning February 1, 2021, Main’s rate

                                  11   rose by $90 an hour and Galicki’s rate rose by $155 an hour. Dkt. No. 25-1 ¶¶ 8–10. Fooksman

                                  12   was given a ten percent discount in this case. Id. ¶ 7. Judge Hixson found these rates higher than
Northern District of California
 United States District Court




                                  13   the norm in this District for attorneys of similar qualifications working on similar cases.

                                  14          I agree with the report and recommendation to the extent that it found that this matter’s

                                  15   relative simplicity does not warrant awarding the full rates billed: It is a straightforward breach of

                                  16   contract case for non-repayment of a loan that quickly resulted in entry of default judgment. See

                                  17   Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1158 (9th Cir. 2018) (explaining that the rate is

                                  18   based, among other considerations, on the nature of the work). As Judge Hixson illustrated, courts

                                  19   in this district have often found partners’ rates between roughly $500 and $1,000 to be reasonable

                                  20   in such cases. R&R at 17–18 (collecting cases). The rates courts have found reasonable to be

                                  21   billed by associates are more variable. While they have reached approximately as high as

                                  22   Galicki’s 2020 rate, see, e.g., In re High-Tech Emp. Antitrust Litig., No. 11-CV-02509-LHK, 2015

                                  23   WL 5158730, at *9 (N.D. Cal. Sept. 2, 2015), they have tended to have an upper limit of closer to

                                  24   $500, see R&R at 17–18 (collecting cases).

                                  25          Because of the straightforward nature of what has been required of counsel so far in this

                                  26   suit, and considering the prevailing market rates courts have found in this District for attorneys of

                                  27   like experience, I will reduce each attorney’s rate by twenty-five percent and apply Judge

                                  28   Hixson’s lodestar methodology. I will also use the 2020 rates because (1) the great majority of the
                                                                                         2
                                          Case 3:20-cv-07109-WHO Document 34 Filed 03/31/21 Page 3 of 3




                                   1   work was performed prior to the billing increase, (2) the 2021 increase carries the figures further

                                   2   from reasonable baseline rates (especially when it comes to Galicki), and (3) Fooksman—who

                                   3   bears the burden—has not pointed to any case of similar complexity in which such high rates were

                                   4   found reasonable. And I will apply the rate reduction after the ten percent discount given to

                                   5   Fooksman because that is the rate the attorneys negotiated and these fee awards must not result in

                                   6   a “windfall.” Vogel, 893 F.3d at 1158.

                                   7          Main’s post-discount fee is reduced to $702, Galicki’s to $590, and Eisenbach’s to $857.

                                   8   Multiplying these rates by the hours Judge Hixson found reasonable—16.6 for Main, 30.7 for

                                   9   Galicki, and 0.8 for Eisenbach—leads to a total award of $30,451.80. Fooksman is AWARDED

                                  10   this amount in attorney’s fees.

                                  11   IT IS SO ORDERED.

                                  12   Dated: March 31, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    William H. Orrick
                                  15                                                                United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
